PER CURIAM:
On 6 July 1950 an amended complaint, comprising ten separate counts, was filed with the Board of Governors of the Oregon State Bar, charging the defendant, John Walton Shea, with violation of the rules of professional conduct promulgated by the Oregon State Bar and charging among other things, the misappropriation of funds. By way of answer, the defendant filed an affidavit, purporting to explain some of the charges and asking leniency. The cause was heard by a trial committee, and the defendant appeared personally and testified. The committee made findings of fact and conclusions of law, whereby the defendant was declared guilty upon six counts of the complaint. Permanent disbarment was recommended. Thereafter, the Board of Governors considered the record, exhibits, *636findings and recommendations of the trial committee, again found the defendant guilty, and recommended to this Court that he he permanently disbarred. The record, the findings and recommendations in the above entitled matter now come before this Court for adoption, modification or rejection under the provisions of O.C.L.A., § 47-213. Pursuant to that section, the defendant was allowed sixty days from 14 March 1951 (the date of the decision of the Board of Governors) within which to petition the Court for a review of said recommendations. No petition has been filed. The record shows that in 1932 the defendant was tried and convicted for the crime of issuance of checks without funds, and at that time resigned as an attorney. He was reinstated by this Court on 11 September 1945, three judges dissenting.
Based upon the record before us, the Court now adopts the “order of recommendation” of the Board of Governors and the defendant is permanently disbarred.